In a proceeding to stay arbitration of a dispute under the New York Comprehensive Automobile Insurance Reparations Act, petitioner appeals from an order of the Supreme Court, Queens County, dated November 20, 1975, which denied its application and directed the parties to proceed to arbitration. Order affirmed, with $50 costs and disbursements (see Matter of Nassau Ins. Co. v McMorris, 53 AD2d 694; Matter of Nassau Ins. Co. v Ebin, 81 Mise 2d 168, adhered to upon reconsideration 82 Mise 2d 513). Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.